Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 1 of 45 PagelD# 2597

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DANIEL W. JAMISON,

Plaintiff,
Vv. Civil Action No. 3:19CV19

STACEY A. KINCAID, et al.,

Defendants.

MEMORANDUM OPINION

Daniel W. Jamison, a Virginia inmate proceeding pro se and in forma pauperis, filed this
42 U.S.C. § 1983 action.’ The action proceeds on Jamison’s Particularized Complaint
(“Complaint,” ECF No. 19.) The matter is before the Court on the Motion for Summary
Judgment filed by Defendants Stacey A Kincaid, Sherriff; Mark W. Sites, Chief Deputy of
Operations; Lishan Kassa, MD; Janet Wurie, NP; 1° Lt. Aughavin, Grievance Coordinator; 2nd
Lt. Messier; Lt. Rejeili; Deputy Abel; Deputy Jones; and Deputy Plazyk. (ECF No 62.) Jamison
has responded. For the reasons set forth below, the Motion for Summary Judgment (ECF No.

62) will be GRANTED IN PART AND DENIED IN PART.”

 

' The statute provides, in pertinent part:

Every person who, under color of any statute . . . of any State . . . subjects,
or causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983. .

* The Court employs the pagination assigned by the CM/ECF docketing system. The
Court corrects the capitalization, punctuation, and spelling in the quotations from the parties’
submissions. To the extent Jamison misspelled a defendant’s name or incorrectly identified his
or her official position, the Court utilizes the correct spelling and title from Defendants’
Memorandum in Support of the Motion for Summary Judgment.
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 2 of 45 PagelD# 2598

I. Jamison’s Allegations and Claims

“Jamison was held at Fairfax County [Adult Detention Center (““ADC”)] . . . while
awaiting trial and for a short time after sentencing while awaiting relocation to the Virginia state
prison system from Oct[ober] of 2016 [until] March 2018.” (Compl. 3.)? Jamison claims to
suffer from a number of ailments, including celiac disease, a hernia, headaches, hemorrhoids,
bloody stools, and chronic pain. (/d.) During his incarceration at the ADC, Jamison alleges that
he was “made to sleep on the floor for long periods of time” and was “locked into cells with no
water or working toilet for long periods of time.” (/d. at 4.) Additionally, during his
incarceration at ADC, Jamison alleges, inter alia, that: he received “no treatment for [his] celiac

39 66.

[disease];” “no diet that is medically necessary for someone with celiac disease, gluten-free;”
and, “no access to specialized care or outside care for the Plaintiff's serious medical needs.” (Ud.
at 7.)

By Memorandum Opinion and Order entered on September 9, 2020, the Court dismissed

Jamison’s claims against a number of defendants* and Jamison’s demand for injunctive relief.

(ECF No. 55, 56.) The following claims remain before the Court:

 

3 On September 25, 2017, Jamison was convicted of soliciting to commit a murder in the
Circuit Court for the County of Fairfax. (ECF No. 64-7, at 1.)

4 The Order dismissed Jamison’s claims against Aramark, S. Carlisle, Ericha Rauf, PJ
Thompson, and Jonita Conner. (ECF No. 56.) It also dismissed his claims against Stacey
Kincaid, Mark Sites, 1** Lt. Aughavin, 2"¢ Lt. Messier, Lt. Rejeili, Deputy Able, Deputy Jones,
and Deputy Plazyk in their official capacities. (ECF No. 56); see (ECF No. 55, at 7 n.4.)
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 3 of 45 PagelD# 2599

Claim One

Claim Two

Claim Three

Claim Four

Claim Five

Stacey Kincaid, as the Sheriff, was in charge of the ADC. Kincaid
violated Jamison’s rights under the Eighth® and Fourteenth® Amendments
when:

(a) she was deliberately indifferent to the inadequate medical care
provided to Jamison (Compl. 8-9);

(b) she was deliberately indifferent to the fact that Jamison was forced to
sleep on the floor (id. at 9-10); and,

(c) she was deliberately indifferent to the fact that Jamison was placed in
a cell without a toilet (id.).

Mark W. Sites was the Chief Deputy of Operations (“CDO”) at the ADC.
Sites violated Jamison’s rights under the Eighth and Fourteenth
Amendments when:

(a) he was deliberately indifferent to the inadequate medical care
provided to Jamison (id. at 11);

(b) he was deliberately indifferent to the fact that Jamison was forced to
sleep on the floor (id.);

(c) he was deliberately indifferent to the fact that Jamison was placed in
a cell without a toilet (id.); and,

(d) he was deliberately indifferent to the fact that Jamison was assaulted
by other inmates after Deputy Abel called Jamison a snitch (id).

Lt. Rejeili violated Jamison’s rights under the Eighth and Fourteenth
Amendments when he relied upon “the word of the medical department”
that Jamison’s problems with his medical care were resolved (id. at 12),
and otherwise failed to ensure that Jamison received appropriate medical
care (id.).

Lt. Messier was in charge of the kitchen when Jamison was incarcerated in
the ADC. (/d. at 14.) Messier violated Jamison’s rights under the Eighth
and Fourteenth Amendments when:

(a) he “was deliberately indifferent to Jamison’s medical need of a
medical diet” (id.); and,

(b) he was deliberately indifferent to the fact that the barber was not
“conducting herself in a hygienic and professional manner” (id. at 15).

Deputy Abel violated Jamison’s rights under the Eighth and Fourteenth
Amendment when he told inmate Canavan that Jamison snitched on him
for stealing supplies from the class room closet. (/d. at 15.)

 

> “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and
unusual punishments inflicted.” U.S. Const. amend. VIII.

® “No State shall. . . deprive any person of life, liberty, or property, without due process
oflaw....” U.S. Const. amend. XIV, § 1.
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 4 of 45 PagelD# 2600

Claim Six Deputy Jones violated Jamison’s rights under the Eighth and Fourteenth
Amendment when he “gave paperwork to inmate Cherney” that
indicated Jamison was a snitch. (id. at 16.)

Claim Seven Nurse Practitioner (“NP”) Wurie violated Jamison’s rights under the
Eighth and Fourteenth Amendments when she acted with deliberate
indifference to his serious medical needs. Specifically,

(a) she failed to provided treatment for his hernia (id. at 17);

(b) Jamison informed her of his “dietary issues of no bean, celiac/no
gluten and no poultry,” yet she refused to provide Jamison with
appropriate orders for his diet (id);

(c) she refused to conduct blood tests or obtain Jamison’s pre-
incarceration medical records to confirm that Jamison had celiac disease
(id.); and,

(d); she refused to send Jamison to an optometrist until he could pay for
his transportation and his medical copayment. (/d.).

Claim Eight Lt. Aughaven was the Grievance Coordinator at ADC. Lt. Aughaven
violated Jamison rights under the First Amendment’ by refusing to provide
a grievance form for many months. (/d. at 18.)

Claim Nine Dr. Kassa was the Medical Director of the ADC and the doctor to whom
Jamison was most frequently referred. Dr. Kassa violated Jamison’s rights
under the Eighth and Fourteenth Amendment when:

(a) she failed to obtain Jamison’s pre-incarceration medical records (id.

at 19);

(b) she failed to refer Jamison to an outside specialist for issues pertaining
to his scalp, gastrointestinal problems, and pain (id.); and,

(c) she failed to provide appropriate treatment for Jamison’s celiac
disease and prescribed medications that were incompatible with Jamison’s
celiac disease (id.).°

 

7 “Congress shall make no law... abridging the freedom of speech... .” U.S. Const.
amend, I.

8 Jamison also asserted that Dr. Kassa’s actions described amounted to “gross
negligence.” (Compl. 20.) However, in response to Defendants’ Motion for Summary
Judgment, Jamison insists that he is not pursuing a medical malpractice or negligence claim, but
only claims of deliberate indifference against Dr. Kassa and Nurse Wurie. (ECF No. 76, at 21
(“[C]ounsel spends several pages arguing medical malpractice and the claims should be
summarily dismissed .... Jamison does not argue medical malpractice. Jamison states that
Wurie and Kassa were deliberately indifferent to Jamison’s serious medical conditions.” (citation
omitted).)) Accordingly, the Court declines to treat Jamison’s occasional descriptive use of the
word negligence as an attempt to bring negligence or medical malpractice claims against Dr.
Kassa or any other Defendant. Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir.
1985) (“Where the context, as here, makes clear a [pro se] litigant’s essential grievance, the

4
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 5 of 45 PagelD# 2601

Claim Ten Deputy Plazyk violated Jamison’s rights under the Eighth and Fourteenth
Amendments when he refused “to exchange Jamison’s [meal] trays even
when [he] knew the food was wrong.” (/d. at 21.)

For the reasons set forth below, the Motion for Summary Judgment will be GRANTED
with respect to Claims One (a) through One (c), Two (a) through Two (d), Three, Four (a)
through Four (b), Five, Six, Seven (a), Eight, and, Nine (a) through Nine (c). The Motion for
Summary Judgment will be DENIED with respect to Claims Seven (b), Seven (c), and Ten. In
their Motion for Summary Judgment, Defendants fail to address Claim Seven (d) or explain why
they prevail on that claim as a matter of law.

Hl. Summary Judgment Standard

Summary judgment must be rendered “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). The party seeking summary judgment bears the responsibility of informing the
Court of the basis for the motion and identifying the parts of the record which demonstrate the
absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986). “[W]here the nonmoving party will bear the burden of proof at trial on a dispositive
issue, a Summary judgment motion may properly be made in reliance solely on the pleadings,
depositions, answers to interrogatories, and admissions on file.” /d. at 324 (internal quotation
marks omitted). When the motion is properly supported, the nonmoving party must go beyond
the pleadings and, by citing affidavits or “‘depositions, answers to interrogatories, and
admissions on file,” designate ‘specific facts showing that there is a genuine issue for trial.’” Jd.

(quoting former Fed. R. Civ. P. 56(c), (e) (1986)).

 

complainant’s additional invocation of general legal principles need not detour the district court
from resolving that which the litigant himself has shown to be his real concern.”).

5
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 6 of 45 PagelD# 2602

In reviewing a summary judgment motion, the Court “must draw all justifiable inferences
in favor of the nonmoving party.” United States v. Carolina Transformer Co., 978 F.2d 832, 835
(4th Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). A mere
“scintilla of evidence,” however, will not preclude summary judgment. Anderson, 477 U.S. at
251 (quoting Jmprovement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1872)). “[TJhere is a
preliminary question for the judge, not whether there is literally no evidence, but whether there is
any upon which a jury could properly proceed to find a verdict for the party . . . upon whom the
onus of proof is imposed.” Jd. (quoting Munson, 81 U.S. at 448).

In support of their Motion for Summary Judgment, Defendants have submitted: the
declaration of CDO Mark Sites (“Sites Decl.,” ECF No. 64~1); the declaration of NP Janet
Wurie (“Wurie Decl.,” ECF No. 65-1); the declaration of Stacey Kincaid (“Kincaid Decl.,” ECF
No. 70-1); the declaration of Lishan Kassa (“Kassa Decl.,”” ECF No. 65-2); the declaration of C.
Abel (ECF No. 70-2); the supplemental declaration of Lishan Kassa (“Kassa II Decl.,” 91-1);
and a host of medical and other documents that the Court refers to by the CM/ECF designation.®
Additionally, as required by Local Civil Rule 56(B), Defendants filed a Statement of Material
Facts As To Which There Is No Genuine Issue. (ECF No. 64.)

On January 14, 2021, Jamison responded to the Motion for Summary Judgment by
submitting a Memorandum in Opposition and forty-three pages of exhibits. (ECF No. 76.)
Among the exhibits, Jamison includes an affidavit from Darren Hinzman, a former inmate at
ADC. (“Hinzman Aff.,” ECF No. 76-1, at 11.) On March 29, 2021, Jamison submitted two

additional Memoranda in Opposition and attached eighty-five pages of exhibits to the March 29,

2021 Memoranda. (ECF Nos. 100, 101.)

 

° The Court omits any secondary citations from the parties’ sworn statements.
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 7 of 45 PagelD# 2603

Jamison attempts to transform his January 14, 2021 Memorandum in Opposition into a
sworn statement by appending the following at the conclusion of the Memorandum:

Affidavit

I Daniel W. Jamison do hereby swear and affirm that any and all
statement(s] are correct and true, under penalty of perjury, to the best of my
knowledge and belief.

(ECF No. 76, at 25.) A similar statement appears at the end of Jamison’s Complaint (ECF

No. 19, at 26), and the March 29, 2021 Memoranda in Opposition (ECF No. 100, at 24; ECF

No. 101, at 27). As explained below, these statements do not transform any of these Memoranda
or the Complaint into admissible evidence.

Jamison’s verification—or sworn statement—is substantially similar to the verification
that the United States Court of Appeals for the Fourth Circuit analyzed in Walker v. Tyler County
Commission, 11 F. App’x 270, 274 (4th Cir. 2001).'° In Walker, the Fourth Circuit did not
permit such verification to transform the complaint into an affidavit because the complaint did
not indicate which factual allegations were based on the plaintiffs’ personal knowledge. /d. at
274 (explaining that former Federal Rule of Civil Procedure 56(e) required an affidavit opposing
a motion for summary judgment to be based on personal knowledge). The Fourth Circuit
regarded the complaint as resting on “mere pleading allegations.” Jd. Additionally, this Court
repeatedly informed Jamison that:

[T]he Court will not consider as evidence in opposition to any motion for summary

judgment a memorandum of law and facts that is sworn to under penalty of perjury.

Rather, any verified allegations must be set forth in a separate document title
“Affidavit” or “Sworn Statement,” and reflect that the sworn statements of fact are

 

'° The verification at issue in Walker states: “[T]he facts contained within the attached
pleading [are] true, except insofar as they are therein stated to be upon information and belief,
and insofar as they are therein stated to be upon information and belief, [Plaintiff] believes them
to be true.” 11 F. App’x at 274. Nevertheless, as is the case here, “[t]he factual allegations in
the complaint do not indicate which, if any, are based on personal knowledge.” /d. Asa result,
the Court cannot consider Jamison’s filings as “the equivalent of an opposing affidavit.” Jd.

7
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 8 of 45 PagelD# 2604

made on personal knowledge and the affiant is competent to testify on the matters
stated therein. See Fed. R. Civ. P. 56(c)(4).

(ECF No. 20, at 2; see ECF No. 48, at 2.)

Furthermore, as pointed out by Defendant Kassa, “Plaintiff did not comply with the
United States District Court for the Eastern District of Virginia Local Rule No. 56, as he failed to
‘include a specifically captioned section listing all material facts as to which it is contended that
there exists a genuine issue necessary to be litigated and citing the parts of the record relied on to
support the facts alleged to be in dispute.”” (ECF No. 91, at 1 (quoting E.D. Va. Loc. Civ.

R. 56(B)); see ECF No. 80, at 1.) Such an omission permits the Court to “assume that facts
identified by the moving party in its listing of material facts are admitted.” E.D. Va. Loc. Civ.
R. 56(B).

Moreover, in his Memoranda in Opposition, Jamison often does not provide any helpful
citation to the documents he relies upon to oppose summary judgment. Instead, he broadly
contends that his “medical records” and “other documentation” demonstrate that summary
judgment is not appropriate. During the course of this litigation, Jamison has submitted
hundreds and hundreds of pages of records. The Court is neither obliged, nor inclined, to sort
through documents in the first instance to ascertain whether there exists a material dispute of
fact. Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) (quoting Skotak v. Tenneco Resins,
Inc., 953 F.2d 909, 915 n.7 (Sth Cir. 1992)); see Fed. R. Civ. P. 56(c)(3) (“The court need

consider only the cited materials . . . .).!! Nevertheless, considering Jamison’s pro se status, the

 

'' To the extent that Jamison seeks to add new claims by a passing reference in his
Memoranda in Opposition to the Motion for Summary Judgment and other various submissions,
he may not do so. See Snyder v. United States, 263 F. App’x 778, 779-80 (11th Cir. 2008)
(refusing to consider petitioner’s statement in a reply brief as an attempt to amend his § 2255
motion to add a new claim); £./. du Pont de Nemours & Co. v. Kolon Indus., Inc., 847 F.

Supp. 2d 843, 851 n.9 (E.D. Va. 2012); Equity in Athletics. Inc. v. Dep't of Educ., 504 F.

8
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 9 of 45 PagelD# 2605

Court will review the exhibits he attached to Memoranda in Opposition in assessing the propriety
of summary judgment. In light of the foregoing principles and submissions, the following facts
are presumed true for purposes of the Motion for Summary Judgment.!?
II. Summary of Relevant Facts

Jamison was an inmate at the ADC from November 2, 2016 until March 20, 2018. (Sites
Decl. 2.) Jamison had also been detained at the ADC for short periods of time before
November 2, 2016. (/d.) On September 25, 2017, Jamison was found guilty of Soliciting to
Commit a Murder in the Circuit Court for the County of Fairfax. (ECF No. 64-7, at 1.) On
December 15, 2017, he was sentenced to twenty-years of imprisonment in the Virginia
Department of Corrections. (/d.)

A. General Conditions at the ADC

Jamison’s claims stem from his time at the ADC. “Inmates at the ADC are not required
to sleep on the floor. Inmates are provided mattresses upon which to sleep. Some cells have
upper and lower bunks.” (Site Decl. J 4.) “All holding cells at the ADC have running water and
a toilet.” (Sites Decl. ¥ 5.)

Nevertheless, the ADC contains an “old side.” (Hinzman Aff. J 3.) The cells on the old
side are made for a single person. (/d.) Due to overcrowding, sometimes two inmates would be
required to share a cell, in which case one of the inmates would sleep on the floor with a

mattress. (/d.) The B Floor on the old side of the ADC contained “5 cell dorms with a common

 

Supp. 2d 88, 111 (W.D. Va. 2007) (citations omitted) (explaining that “new legal theories must
be added by way of amended pleadings, not by arguments asserted in legal briefs”).

'? The vast majority of the evidentiary facts are set forth in the following section.
However, given the volume of medical care provided to Jamison, in some instances, the Court
recites additional evidence specific to a particular claim in conjunction with the analysis of that
claim.
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 10 of 45 PagelD# 2606

area, 2 toilets, and 1 shower. The individual cells had no toilets or running water. During counts
and over night [the inmates were] locked in [their] cells.” (/d. § 4.) In order to use the bathroom,
inmates had to use to a call button to alert the deputy to unlock the cell door. (/d.)

Inmates at the ADC are

provided access to medical care, mental health care, dental care, and eye care while

at the ADC. Some services are provided at the ADC and some services are provided

by medical professionals at outside locations, depending upon the type of care or

treatment needed. For example, radiology procedures are done by medical

professionals at outside locations.
(Sites Decl. ¥ 9.)

B. Evidence Regarding the Label of “Snitch”

On or about June 20, 2017, Deputy Abel received a request form from Jamison. (Abel
Decl. 3.) In that form, Jamison stated that his cell mate, David Canavan, was stealing hand
sanitizer from one of the classrooms. (/d.; ECF No. 64-12, at 1.)'? Sergeant Putman “was
notified of the information and spoke with Mr. Jamison about the contraband and where it was
hidden. Inmate Jamison was then moved to a different cell block for his safety and well-being.”
(Abel Decl. § 3.)

Deputy Abel “did not identify Jamison as a ‘snitch’ to any other inmates.” (Jd. § 4.)
Deputy Abel does not provide to other prisoners the names or identities of inmates who provide
information to law enforcement personnel. (/d.) Deputy Abel did not have any other personal

interaction with Jamison. (/d. ¥ 5.)

C. Sheriff Kincaid and CDO Sites

 

Neither Sheriff Kincaid nor CDO Sites recall “receiving any letter from . . . Jamison or

receiving any request from” Jamison to speak with them. (Sites Decl. 4 3; Kincaid Decl. 494.)

 

'3 Deputy Abel notes that hand sanitizer can be used for sniffing. (Abel Decl. § 4.)
10
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 11 of 45 PagelD# 2607

Sheriff Kincaid and CDO Sites swear that, “[i]f an inmate does request to speak with [them]
directly about a particular issue that is not resolved by subordinates, then a personal meeting is
typically arranged.” (Sites Decl. § 3; Kincaid Decl. 4.) CDO Sites did not have any such
personal meeting with Jamison. (Sites Decl. 3.) Sheriff Kincaid “did not have any personal
interaction with ... Jamison.” (/d. § 5.)

D. Jamison’s General Medical Care at the ADC

Jamison sought and received medical care “many times during his incarceration at the
ADC.” (Wurie Decl. 7 4.) Jamison “requested medical and dental [care] over 70 times in the
approximately 17 months he was at the ADC, which averages about 4 times a month.” (/d)

Mr. Jamison received treatment for various complaints, including but not limited
to: cold symptoms; chronic back pain (from prior injury/surgery); ankle pain; skin
dermatitis (which pre-existed); hemorrhoids (which pre-existed); a hernia (which
Mr. Jamison reported preexisted, but an ultrasound done while he was at the ADC
did not show any hernia); and, gastro-intestinal issues (such as reflux and a few
occasions of diarrhea).

(/d.)
In her declaration, NP Wurie swears that:

Jamison’s issues were promptly treated within 24 to 48 hours. He was given
medication for cold symptoms upon being seen; he was continued on pain
medication for his back pain throughout his time at the ADC; his ankle was x-rayed
(which was negative) and medication [was] provided for pain; ointments and
medications [were provided] for his skin dermatitis and . . . cultures were done to
determine the type of bacteria and tests done to ensure there were no cancerous
cells when the dermatitis did not go away after initial treatments; instructions were
provided on preventing skin irritation which can result in infection . . . ; ointments
were repeatedly given for his mild hemorrhoids; a bland diet and medication was
provided for various gastro-intestinal issues including reflux and occasional
diarrhea and gas; and an ultrasound was performed for his complaint about pain
from a pre-existing hernia... .

(id. 45.)

11
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 12 of 45 PagelD# 2608

E. Jamison Did Not Initially Inform Medical Personnel at the ADC that He Had
Celiac Disease and a Gluten Allergy

The nursing staff at the ADC conducts an initial screening when an inmate is first
admitted to the ADC. (Kassa Decl. § 6.) “On the initial health screening done on November 2,
2016, Mr. Jamison was asked if he was presently on any diet ordered by a doctor, and his answer
was ‘no,’ and when asked about allergies, his response was that he was allergic to strawberries
and penicillin.” (/d.)'4

Also, “[o]n November 2, 2016, [Jamison] completed an authorization for release of
medical records for Dr. Weaver of Reston, Dr. Zeller of Winchester, and Berkeley Family
Medicine.” (Kassa IT Decl. ] 19.) Jamison, however failed to check the boxes indicating which
types of records these providers could disclose. (/d.) On November 9, 2016, Jamison corrected
this omission with respect to Dr. Zeller, but not the other two providers. (/d.)

Before seeing Jamison for the first time, both NP Wurie and Dr. Kassa reviewed
Jamison’s health screening, which did not indicate that he had celiac disease or needed a gluten-
free diet. (Kassa Decl. | 6; Wurie Decl. 46.) Dr. Kassa first saw Jamison on November 15,
2016. (Kassa Decl. { 7.) “During this visit, ... Mr. Jamison complained about abdominal pain
from a prior hernia. He did not advise [Dr. Kassa] of any celiac disease diagnosis and did not
advise [her] of any issues with gluten.” (/d.) During the multiple other times that Dr. Kassa saw
Jamison, “including times that he had gastro-intestinal complaints, he did not discuss with (Dr.

Kassa] any alleged prior history of celiac disease or that he needed or wanted to avoid gluten,

 

'4 An earlier health screening for Jamison was conducted on August 9, 2016, when
Jamison was briefly admitted to the ADC. (Kassa Decl. 9 6.) Then, Jamison also reported that
he was not on a medically ordered diet and that he was allergic to strawberries. (/d.) Jamison
also mentioned that he was allergic to poultry. (/d.) Neither of these screenings indicated that
Jamison had Celiac disease or that he had a gluten allergy. (/d.)

12
—

Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 13 of 45 PagelD# 2609

until March 2018.” (/d. 8.) Dr. Kassa then requested Jamison’s permission to obtain his prior
celiac disease diagnosis or have testing that would confirm that Jamison had celiac disease. (/d.)
Jamison did not tell Dr. Kassa that

[he] had been diagnosed with celiac disease until March 2018. He never requested
a gluten-free diet from [her] and there is no indication in his record that he requested
one from any [ADC] provider. There is no indication in the record that he ever
told any [ADC] provider that documentation of his celiac disease could be
found in his records from Berkeley Family Medicine or other primary care
providers. [Jamison] never requested that [Dr. Kassa] or other medical personnel
obtain his records from any provider. There were only three pages with notations
of celiac disease in his over several hundred-page chart, all made by other providers
or nurses. [Dr. Kassa] did not review any of the entries mentioning [Jamison] had
celiac disease until this lawsuit was filed.

(Kassa II Decl. § 5 (emphasis added).) The only records Dr. Kassa reviewed that mentioned
Jamison’s celiac disease were the records obtained from Berkeley Family Medicine, which were
received at the ADC shortly after Jamison’s release from the ADC in March of 2018. (/d.)
Jamison did not mention celiac disease or gluten intolerances when he was prescribed
medications. (/d. 6.) Moreover, the vast majority of drugs contain no gluten or virtually no
gluten. (/d.)
Jamison’s symptoms at the ADC included:
diarrhea, vomiting, gas, and abdominal pain all of which could be explained by a
multitude of other conditions, many of which are not serious or life threatening and
which do not require a gluten-free diet. [Jamison] gave [Dr. Kassa] no reason to
believe his symptoms were caused by celiac disease or were the result of him eating
gluten. [She] did not review any of [Jamison’s] medical requests in which he
mentioned celiac disease.

(id. 47.)

F. Jamison’s Medical Encounters at the ADC Between November 3, 2016 and
March 20, 2018

On November 3, 2016, Jamison submitted a medical request wherein he complained of

stomach problems, which Jamison suspected was caused by a hernia. (ECF No. 91-5, at 2.) The

13
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 14 of 45 PagelD# 2610

next day, on November 4, 2016, Jamison saw a nurse and complained of stomach problems.
(/d.) Jamison was provided with a prescription for Tylenol and referred to a physician. (/d.)

On November 21, 2016, Jamison saw a nurse who renewed his prescription for Tylenol.
(/d.) On November 22, 2016, Jamison was seen in the medical department and informed the
staff that he was only allergic to strawberries, poultry, and penicillin. (/d.) Jamison also
reported that he previously had back surgery, had broken his ankle, and suffered from chronic
pain. (/d.)

In December of 2016, Jamison was seen in the medical department on multiple occasions
for complaints of foot and abdominal pain. (/d. at 3.) Jamison ascribed his abdominal pain to a
hernia. (/d.) On December 26, 2016, Dr. Kassa saw Jamison for his complaints of foot and
abdominal pain. (Kassa II Decl. | 24.) Dr. Kassa noted that Jamison had a history of neuropathy
and diet-controlled diabetes. (/d.) Dr. Kassa continued Jamison’s gabapentin prescription and
ordered “an abdominal ultrasound to diagnose his abdominal pain.” (/d.) During this visit,
Jamison did not mention that he had celiac disease or that he needed a gluten-free diet. (/d.)

On December 28, 2016, an ultrasound of Jamison’s abdomen was performed. (/d. § 25.)
“The ultrasound revealed no evidence of a hernia.” (/d.)

On December 29, 2016, Dr. Kassa saw Jamison for complaints of congestion. (/d. J 26.)
Dr. Kassa noted that Jamison’s abdomen was tender. (/d.) Dr. Kassa informed Jamison of the
results of his ultrasound and continued Jamison’s prescription of gabapentin to treat Jamison’s
neuropathy. (/d.) Jamison did not mention that he had any gastrointestinal issues, that he had

celiac disease, or that he required a gluten-free diet. (/d.)

14
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 15 of 45 PagelD# 2611

On January 10, 2017, Jamison submitted a medical request to see Dr. Kassa to discuss his
medication and ultrasound results. (/d. § 27.) Nursing staff saw Jamison and he informed them
that his medication was helping only slightly. (/d.) Jamison was referred to a physician. (/d.)

One week later, on January 17, 2017, Dr. Kassa met with Jamison to again discuss his
ultrasound results. (/d. § 28.) During this encounter, Jamison did not mention that he had any
gastrointestinal issues, that he had celiac disease, or that he required a gluten-free diet. Ud.)

On January 30, 2017, Jamison saw the nurse practitioner because his prescription for
Zantac had expired. (ECF No. 91-5, at 4.) The prescription was renewed shortly thereafter. (/d.
at 5.)

On February 16, 2017, Jamison saw a nurse for complaints of constipation and gas. (/d.)
Jamison was provided with milk of magnesia. (/d.) Jamison did not mention that he had celiac
disease. (/d.)

On March 2, 2017, a doctor ordered bloodwork for Jamison. (/d at 6.) On April 6, 2017,
Jamison saw a nurse and complained of stomach bloating when eating. (/d. at 7.) Jamison
requested a renewal of his simethicone prescription. (/d.) Jamison did not mention that he had
celiac disease. (/d.) On April 25, 2017, Jamison saw a nurse for his complaints regarding a
headache. (/d.) He was referred to the nurse practitioner. (/d.)

On April 26, 2017, Jamison submitted a medical request wherein he complained of an
infection following a haircut. (/d.) The following day, on April 27, 2017, the nurse provided
Jamison with hydrocortisone for his scalp and Tylenol for his headache. (/d.) The nurse
instructed Jamison to return to the medical department if there was no improvement. (/d.)

On May 27, 2017, Jamison was seen by a nurse for his May 26, 2017 request asking

about his medications. (/d. at 8.)

15
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 16 of 45 PagelD# 2612

On May 30, 2017—1oughly seven months after arriving at the ADC on November 2,
2016—Jamison submitted a medical request in which he stated for the first time that he wanted
to see a doctor about “Celiac/allergies.” (/d. at 8; ECF No. 100-1, at 60.) “On May 31, 2017,
nursing staff evaluated [Jamison] and noted that [Jamison] was experiencing increased nerve
pain and celiac symptoms and that he wanted to be on a diet. He was referred to a physician.”
(Kassa II Decl. § 29.)'5

On June 1, 2017, Dr. Kassa saw Jamison for his complaints of neuropathy. (/d. 4 30.)
While Dr. Kassa “was aware that Jamison had some concerns with his diet,” Dr. Kassa had not
been aware that Jamison had complained of celiac disease or requested a gluten-free diet. (/d.)
Dr. Kassa noted that Jamison had pre-existing orders for a non-dairy diet. (/d@.) Dr. Kassa
referred Jamison “to a nurse practitioner because nurse practitioners typically handle non-
complicated dietary concerns, and they would be the providers following him for his non-dairy
diet.” (id.) The next day, on June 2, 2017, Jamison

was seen in medical by a nurse practitioner for [his] request for a bland diet. It is

noted [that Jamison] reported a history of celiac disease. It was noted that [Jamison]

provided medical with inconsistent medical history and he was educated on the
importance of an accurate medical history report. The provider granted [Jamison’s]
request for a bland diet.

(Ud. $31.)'°
On June 12, 2017, Jamison submitted a medical request complaining that the

hydrocortisone cream was ineffective for treating the infection to this scalp. (ECF No. 91-5, at

 

'S Dr. Kassa swears that she did not see this request until after the present lawsuit was
filed. (Kassa II Decl. ¥ 29.)

'€ Dr. Kassa swears that she did not review this entry in Jamison’s medical record until
after this lawsuit was filed. (Kassa II Decl. § 31.)

16
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 17 of 45 PagelD# 2613

9.) The next day, on June 13, 2017, Jamison was seen by a nurse for this complaint and again
referred to a doctor. (/d.)

On June 19, 2017, Dr. Kassa saw Jamison “for complaints of itchy, painful bumps
on his face. [Dr. Kassa] diagnosed him with impetigo and prescribed him erythromycin, noting
that he should follow up in one week. [Jamison] did not mention celiac disease, GI issues, or a
gluten- free diet.” (Kassa II Decl. § 32.) Two days later, Dr. Kassa saw Jamison “to address his
lesions. [Jamison] reported the lesions had resolved and that the antibiotics had cleared them.
{Dr. Kassa] directed [Jamison] to complete the prescribed course of antibiotics. [Jamison] did
not mention celiac disease, GI issues, or a gluten-free diet.” (/d. § 33.)

On June 25, 2017, Jamison asked to see Dr. Kassa regarding his scalp infection. (ECF
No. 91-5, at 9.) After a nurse visit on June 26, 2017, Jamison was referred to a physician. (/d.)

“On July 1, 2017, [Jamison] submitted a medical request complaining of a facial bump.
[Dr. Kassa] gave a telephone order for prescription[] antibiotics and ibuprofen for swelling of
[Jamison’s] facial bump.” (Kassa II Decl. 4 34.)

Between July 2, 2017 and July 8, 2017, Jamison suffered from diarrhea and vomiting and
was seen by a nurse on multiple occasions. (ECF No. 91-5, at 10.) On July 6, 2017, Dr. Kassa
saw Jamison for his complaints of diarrhea. (Kassa II Decl. § 35.) Jamison stated that he did not
have blood in his stool and that he was not experiencing abdominal pain. (/d.) At that time,
Jamison “had already been admitted to medical for several days for an unrelated condition.”
(/d.) Dr. Kassa “prescribed him loperamide, an antidiarrheal. [Jamison] did not mention celiac
disease or a gluten-free diet.” (/d.) On July 10, 2017, Dr. Kassa saw Jamison in the medical
department and Jamison reported that he was “feeling much better.” (/d. 4 36.) Dr. Kassa

discharged Jamison from the medical department that same day. (/d.)

17
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 18 of 45 PagelD# 2614

On July 17, 2017, Dr. Kassa saw Jamison for his scalp infection and prescribed
Bacitracin ointment. (/d. § 37.) On August 2, 2017, Jamison submitted a medical request
regarding his scalp infection. (ECF No. 91-5, at 11.) A nurse saw Jamison the next day and
provided hydrocortisone and referred Jamison to see a doctor. (/d.) On August 4, 2017, Dr.
Kassa “ordered lab work to be performed on [Jamison] including a comprehensive metabolic
panel and complete blood count. [Dr. Kassa] noted that there should be follow up
once [Jamison’s] lab results were returned.” (Kassa II Decl. § 38.)

On August 9, 2017, Jamison was seen by a nurse for his complaints of back pain. (ECF
No. 91-5, at 11.)

On August 23, 2017, Jamison’s lab work for his scalp infection “‘was evaluated showing a
moderate growth of staph and light growth of Acinetobacter radioresistens.!"7) [Jamison’s]
results showed susceptibility to all tested antibiotics for the staph infection, however the
sensitivity test could not be performed on the Acinetobacter radioresistens, a radiation resistant
bacterium.” (Kassa II Decl. ] 39.) On August 28, 2017, Jamison was seen by a physician and it
was noted that his scalp infection was responding to Bactrim. (ECF No. 91-5, at 11.) Jamison
was provided with Tylenol for his complaints of leg pain. (/d.)

On September 4, 2017, [Jamison] submitted a medical request to see a
physician after he fell in the shower. He complained of back pain. When seen by
nursing staff in response, [Jamison] did not present with swelling. He was given
Tylenol. [Dr. Kassa] saw [Jamison] in medical that day for his back pain. [Dr.
Kassa] ordered [Jamison] to have an extra blanket in the dayroom for thirty days.
[Jamison] did not request any pain medication. [Dr. Kassa] discontinued the prior

order for a bland diet. [Dr. Kassa] would not have done so unless [Jamison]
specifically requested that [Dr. Kassa] discontinue the bland diet. [Dr. Kassa] also

 

'? Acinetobacter radioresistens is a species of bacteria. See Laurent Poirel et al.,
Acinetobacter Radioresistens as a Silent Source of Carapenem Resistance for Acinetobacter Spp,
52 Antimicrobial Agents & Chemotherapy 1252, 1252 (2008).

18
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 19 of 45 PagelD# 2615

renewed [Jamison’s] Bactrim prescription. [Jamison] did not mention celiac
disease, any GI issues, or a gluten-free diet.

(Kassa II Decl. { 40.)

On September 6, 2017, Jamison submitted a medical request for gabapentin and to
discuss his diet with a nurse practitioner. (ECF No. 91-5, at 12.) On September 7, 2017,
Jamison met with a nurse, requested a bland diet, and it was noted in his medical history that he
had celiac disease. (/d.) On September 11, 2017, a nurse practitioner ordered Jamison to receive
a bland diet. (Kassa II Decl. 7 41.)

In the second half of September of 2017 and the beginning of October 2017, Jamison was
seen in the medical department for back and leg pain after he fell in the shower.'® (ECF No. 91—
5, at 12-13.)

On October 21, 2017, Jamison was seen by a nurse for complaints of continuing back
pain and a scalp infection. (/d. at 13.) On October 25, 2017, Jamison was prescribed Bactrim
for his scalp infection. (/d.) On October 31, 2017, Jamison submitted a medical request
concerning stomach problems, but did not mention that he had celiac disease. (/d.)

Jamison continued to have stomach problems in November, seeing Dr. Kassa again on
November 10, 2017:

On November 7, 2017, [Jamison] submitted a medical request stating that

he had been having problems with his stomach and had been vomiting. He noted

his abdomen was “really sore.” He also stated he needed to discuss his pain

medication. [Jamison] was seen by nursing staff the same day. He was referred to

a physician. [Jamison] did not mention celiac disease or a gluten-free diet.

On November 10, 2017, [Dr. Kassa] saw [Jamison] in medical. [Dr. Kassa]

noted [Jamison] had been complaining of back pain. [Jamison] did not request pain

medication. [Jamison] reported he had been vomiting three times per day. [Dr.

Kassa] ordered [Jamison] to have weekly weight checks for six weeks. [Jamison]
stated he does not need them. When questioned about these episodes, [Jamison]

 

'8 During this period, on September 25, 2017, Jamison was convicted in the Circuit Court
for Fairfax County, meaning his status changed from a pretrial detainee to a convicted felon.
(ECF No. 64-7, at 1.)

19
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 20 of 45 PagelD# 2616

said he was “perfectly fine” and left the exam room without letting [Dr. Kassa]
evaluate him. (Dr. Kassa] did not mention celiac disease or a gluten-free diet.

(Kassa II Decl. {{] 42, 43 (paragraph numbers omitted).)

On November 21, 2017, Jamison submitted a medical request form and asked why his
ranitidine (Zantac) prescription had been discontinued. (/d. § 44; ECF No. 91-5, at 5.) On
November 24, 2017, Dr. Kassa renewed Jamison’s prescription for ranitidine. (Kassa II Decl.
{ 46.)

On November 22, 2017, Dr. Kassa saw Jamison for his scalp infection and gabapentin
prescription. (/d. ]45.) Dr. Kassa continued the gabapentin prescription through the end of
March 2018. (/d.) Jamison did not mention any GI issues, celiac disease, or the need for a
gluten-free diet. (id. § 45.)

On November 25, 2017, Dr. Kassa noted in Jamison’s record that he was to avoid poultry
and he should follow up with an internal medicine doctor to address his hernia concerns. (/d.

4 46.)

On December 05, 2017, Jamison was seen in the medical department regarding his scalp
infection. (ECF No. 91-5, at 15.) It was noted that lesions were improving and there was no
active infection. (/d.)

On December 24, 2017, Jamison

submitted a medical request claiming that his ranitidine prescription was not

working and that he was still experiencing diarrhea. He also complained that his

back and right leg were still hurting. [Jamison] was seen by nursing staff in
response to the request and was referred to a physician. [Jamison] did not mention
celiac disease or request a gluten-free diet.

(Kassa IT Decl. | 48.) Dr. Kassa noted in Jamison’s medical file that Jamison was scheduled to

see Dr. Ghali, an internal medicine doctor, on December 29, 2017. (/d. 9 49.) Dr. Kassa

prescribed doxycycline for Jamison. (ECF No. 91-5, at 16.)

20
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 21 of 45 PagelD# 2617

On January 2, 2018, Jamison saw a nurse and noted that his scalp infection had returned.
(/d.) Jamison was referred to see a physician. (/d.) On January 5, 2018, a physician saw
Jamison for his scalp infection and prescribed Bacitracin. (/d.)

“On January 17, 2018, [Jamison] submitted a medical request claiming that he had
headaches and back pain. He requested to see a physician.” (Kassa II Decl. 4 50.) On January
19, 2018, Jamison was seen by a nurse and “[hje mentioned that his diet was causing him
‘stomach acid problems.’ It was noted that his diet was not yet adjusted. [Jamison] was referred
to a physician for his dietary issues. [Jamison] did not mention celiac disease and there was no
mention of a gluten-free diet.” (/d.)

“On January 20, 2018, [Dr. Kassa] saw [Jamison] in medical for his scalp infection. [Dr.
Kassa] prescribed [Jamison] Bactrim and Doxycycline. [Jamison] did not mention celiac
disease, dietary or GI issues, or a gluten-free diet.” (Jd. 9 51.)

On January 23, 2018, Jamison submitted a medical request for renewal of ranitidine and
mentioned that he was having problems with his stomach. (ECF No. 91-5, at 16.) On January
27, 2018, a nurse saw Jamison in conjunction with his complaints about ranitidine. (id.) The
nurse requested a renewal of the ranitidine prescription. (Jd) Jamison did not complain about
abdominal pain or discomfort. (/d.) On January 31, 2018, Dr. Kassa renewed Jamison’s
ranitidine prescription. (/d.)

“On February 2, 2018, [Jamison] submitted a medical request regarding his scalp
infection. [Jamison] was seen by nursing staff on February 4, 2018, in response, who then
referred [Jamison] to a physician.” (Kassa II Decl. 53.) On February 5, 2018, Dr. Kassa saw
Jamison for his scalp infection. (/d. 54.) Dr. Kassa “noted there was no discharge. [Dr.

Kassa] ordered a drainage culture and sensitivity to determine the source of the infection and

21
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 22 of 45 PagelD# 2618

instructed a contact precaution. [Jamison] made no mention to [Dr. Kassa] of celiac disease, GI
issues, or a gluten-free diet.” (/d.)

On February 26, 2018, Jamison’s culture and sensitivity results were returned reflecting
“heavy staph growth” that was “[s]usceptible to all tested antibiotics.” (ECF No. 91-5, at 17.)
On February 27, 2018, Jamison was seen by a physician and provided a triple antibiotic cream.
(/d.)

On March 1, 2018, seventeen months after Jamison’s admission to the ADC on
November 2, 2016, Dr. Kassa learned that Jamison had celiac disease. (Id. 455.) Dr. Kassa

made a note in [Jamison’] chart to obtain records about his dietary restrictions. (Dr.

Kassa] ordered [Jamison’s] weight to be checked weekly. It was around this time

that [Dr. Kassa] first became aware that [Jamison] claimed he had celiac disease.

[Jamison] also submitted a medical request on this date asking about the status of

the scalp infection culture and also requesting a medical records release form.

[Jamison] did not state why he wanted the medical records release form. He made

no mention of celiac disease, GI issues, or a gluten-free diet. [Jamison] was referred

to the head of nursing for his medical records release request.

(id.) The next day, Dr. Kassa saw Jamison for his scalp infection. (/d. | 56.) Dr. Kassa
prescribed Bactrim for the recurrent staph infection in Jamison’s scalp. (/d.) Jamison did not
mention “celiac disease, GI issues, or a gluten-free diet.” (/d)

On March 5, 2018, Dr. Kassa noted in Jamison’s chart “that he was allergic to penicillin,
turkey, and strawberry, and that turkey and strawberry should not be included in his diet.” (Ud.
| 57.) On March 7, 2018, Jamison saw the nurse practitioner for his scalp infection. (ECF
No. 91-5.) Jamison reported that he had chronic neuropathy, but did not mention celiac disease.
(/d.)

On March 14, 2018, Jamison submitted a medical request complaining of pain in his gut,

diarrhea, and excessive gas. (/d.) He did not mention celiac disease. (/d.)

22
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 23 of 45 PagelD# 2619

On March 15, 2018, Jamison was seen by a physician for his scalp infection. (/d.) The
Bactrim prescription was not working on the infection. (/d.) Jamison refused to discuss his GI
issues. (/d.)

A March 19, 2018 ultrasound of Jamison’s liver showed some fatty infiltration, but no
other abnormalities. (/d.) On March 20, 2018, Jamison was transferred from the ADC to the
Virginia Department of Corrections. (Sites Decl. 2.)

G. Jamison’s Medical Records from Prior Providers

 

After his March 2018 transfer, on April 2, 2018, the ADC

received [Jamison’s] records from Valley Health Berkeley Family Medicine. The
records — from 2013 — noted that [Jamison] had been diagnosed with celiac disease.
No other mention of the celiac disease was made. There were no orders or
prescriptions for a gluten-free diet. [Jamison] was not prescribe[d] any pain
management medications. Only penicillin was listed under [Jamison’s] allergies.

(Kassa II Decl. 4 59.)
The ADC also received Jamison’s medical records from a number of his other prior
medical providers, but these records did not mention celiac disease. (Jd. § 60-62.) Specifically,

[ADC] also received [Jamison’s] records from Fairfax Family Practice from
2009-2011, although it is unclear when they arrived in [Jamison’s] chart.
[Jamison’s] allergies listed included penicillin and latex. [Jamison’s] medications
included omeprazole, which can treat gastroesophageal reflux disease, morphine,
aspirin, and hydrocodone-acetaminophen. [Jamison’s] active problems included a
herniated disc and lumbar radiculopathy, but did not include celiac disease. It was
noted [Jamison] did not have systemic gastrointestinal symptoms. [Jamison’s]
celiac disease was not mentioned anywhere in the records and there were no orders
or prescriptions for a gluten-free diet.

[ADC] also received [Jamison’s] records from the Center for Advanced
Orthopedics and Pain Management from 2009, although it is unclear when they
arrived in [Jamison’s] chart. [Jamison] was treated for his back pain. His allergies
included penicillin, latex, and strawberries. His past medical history included
arthritis, back pain, and stomach ulcers. His medications included morphine,
Percocet, MS Contin, and Nexium. [Jamison’s] celiac disease was not mentioned
anywhere in the records and there were no orders or prescriptions for a gluten-free
diet.

23
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 24 of 45 PagelD# 2620

[ADC] also received [Jamison’s] records from the Fairfax-Falls Church

Community Services Board from 2016-2017. [Jamison’s] allergies listed only

included penicillin. His medical history listed reflux treated by Zantac. He

complained of anxiety in part due to abdominal and lower back pain, however

[Jamison’s] celiac disease or gluten-free diet was not mentioned anywhere in the

records.
(id. (internal paragraph numbers omitted).)

IV. Analysis

Because Jamison’s claims pertaining to his medical care predominate in the record, it is
appropriate to address those claims first. As a result, the Court turns first to Jamison’s
allegations concerning the denial of adequate medical care, which he raises in Claims Seven (a),
(b), and (c); Claims Nine (b) and (c); and Claim One (a), Claim Two (a) and Claim Three, before
addressing Jamison’s remaining claims.

A. Alleged Denial of Adequate Medical Care by Medical Providers

Jamison’s claims pertaining to the denial of adequate medical care span the time when he
was held in the ADC as a pretrial detainee and as a convicted felon. For the time when he was a
“pretrial detainee and not a convicted prisoner,’ the Fourteenth Amendment, and not the Eighth
Amendment, governs his claim[s].” Mays v. Sprinkle, 992 F.3d 295, 300 (4th Cir. 2021)
(quoting Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1988)). However, in the context of
inadequate medical care, to survive a motion for summary judgment under either the Eighth or
Fourteenth Amendments, a plaintiff must demonstrate that the defendant acted with deliberate
indifference to his or her serious medical needs. Brown v. Harris, 240 F.3d 383, 388 (4th Cir.

2001) (alteration in original) (“[W]e need not resolve whether Brown was a pretrial detainee or a

convicted prisoner because the standard in either case is the same—that is, whether a

24
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 25 of 45 PagelD# 2621

government official has been ‘deliberately indifferent to any [of his] serious medical needs.’”
(quoting Belcher v. Oliver, 898 F.2d 32, 34 (4th Cir. 1990))).!9

To make out an Eighth or Fourteenth Amendment claim, a plaintiff must allege facts that
indicate “(1) that objectively the deprivation suffered or harm inflicted was ‘sufficiently serious,’
and (2) that subjectively the prison officials acted with a ‘sufficiently culpable state of mind.’”
Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998) (quoting Wilson v. Seiter, 501 U.S. 294,
298 (1991)) (emphasis added). A medical need is “serious” if it “has been diagnosed by a
physician as mandating treatment or one that is so obvious that even a lay person would easily
recognize the necessity for a doctor’s attention.” /ko v. Shreve, 535 F.3d 225, 241 (4th Cir.
2008) (quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)).

Under the objective prong, the plaintiff must allege facts that suggest that the deprivation
complained of was extreme and amounted to more than the “routine discomfort” that is “(part of
the penalty that criminal offenders pay for their offenses against society.” Strickler v. Waters,
989 F.2d 1375, 1380 n.3 (4th Cir. 1993) (quoting Hudson v. McMillian, 503 U.S. 1, 9 (1992)).

“In order to demonstrate such an extreme deprivation, a prisoner must allege ‘a serious or

 

'? The United States Supreme Court has held that for a pretrial detainee to establish an
excessive force claim under the Fourteenth Amendment, he or she need not show that the officer
was subjectively aware that the use of force was excessive; rather, he or she need only show that
the force purposely, knowingly, or recklessly used against him or her was objectively
unreasonable. Kingsley v. Hendrickson, 576 U.S. 389 (2015). However, Kingsley did not
address whether this standard applies to other claims by pretrial detainees pursuant to the
Fourteenth Amendment, and, to date, the United States Court of Appeals for the Fourth Circuit
has not considered this issue. See Mays, 992 F.3d at 301-02 n.4 (noting that the Fourth Circuit
has yet to address whether Kingsley applies to other deliberate indifference claims by pretrial
detainees and collecting other circuit court of appeals cases that are split on the issue); Sams v.
Armor Corr. Health Servs., Inc., No. 3:19CV639, 2020 WL 5835310, at *19 n.19 (E.D. Va. Sept.
30, 2020) (noting that “absent a Fourth Circuit decision applying Kingsley to medical deliberate
indifference claims, the Court will continue to apply well-settled Fourth Circuit precedent on this
matter.”) (Lauck, J.)

25
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 26 of 45 PagelD# 2622

significant physical or emotional injury resulting from the challenged conditions.’” De ‘Lonta v.
Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (quoting Strickler, 989 F.2d at 1381).

The subjective prong of a deliberate indifference claim requires the plaintiff to demonstrate
that a particular defendant actually knew of and disregarded a substantial risk of serious harm to
his person. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). “Deliberate indifference is a very
high standard—a showing of mere negligence will not meet it.” Grayson, 195 F.3d at 695) (citing
Estelle vy. Gamble, 429 U.S. 97, 105-06 (1976)).

[A] prison official cannot be found liable under the Eighth Amendment for denying

an inmate humane conditions of confinement unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he [or she] must also draw the inference.

Farmer, 511 U.S. at 837. Farmer teaches “that general knowledge of facts creating a substantial
risk of harm is not enough. The prison official must also draw the inference between those
general facts and the specific risk of harm confronting the inmate.” Johnson v. Quinones, 145
F.3d at 168 (citing Farmer, 511 U.S. at 837). Thus, to survive a motion for summary judgment
under the deliberate indifference standard, a plaintiff “must show that the official in question
subjectively recognized a substantial risk of harm . . . [and] that the official in question
subjectively recognized that his or her actions were ‘inappropriate in light of that risk.’” Parrish
ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004) (quoting Rich v. Bruce, 129 F.3d 336,
340 n.2 (4th Cir. 1997)).

In evaluating a prisoner’s complaint regarding medical care, the Court is mindful that
“society does not expect that prisoners will have unqualified access to health care” or to the

medical treatment of their choosing. Hudson v. McMillian, 503 U.S. 1, 9 (1992) (citing Estelle,

429 U.S. at 103-04). Absent exceptional circumstances, an inmate’s disagreement with medical

26
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 27 of 45 PagelD# 2623

personnel with respect to a course of treatment is insufficient to state a cognizable constitutional
claim. See Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985) (citing Gittlemacker v. Prasse,
428 F.2d 1, 6 (3d Cir. 1970)). Furthermore, “[iJt may not be seriously contended that any
prisoner detained for however short a period is entitled to have all his needed elective medical
care performed while in custody.” Kersh v. Bounds, 501 F.2d 585, 589 (4th Cir. 1974).
1. Hernia

In Claim Seven (a), Jamison contends that NP Wurie failed to provide him with adequate
medical care in conjunction with his hernia. However, the medical staff at the ADC conducted
an ultrasound on Jamison, which reflected that Jamison did not have a hernia. No evidence
exists that Jamison had a hernia while incarcerated in the ADC. Therefore, Jamison fails to
satisfy either the objective or subjective prong for this claim of inadequate medical care.
Accordingly, Claim Seven (a) will be DISMISSED.

2. Diet and Celiac Disease

In Claim Seven (b), Jamison contends that he informed NP Wurie of his “dietary issues
of no bean, celiac/no gluten and no poultry,” yet she refused to provide Jamison with appropriate
orders for his diet. Relatedly, in Claim Seven (c), Jamison contends that NP Wurie refused to
conduct blood tests or obtain Jamison’s pre-incarceration medical records to confirm that
Jamison had celiac disease. (/d.) In his initial 2016 health screenings, Jamison failed to indicate
that he had celiac disease and could not consume gluten or beans. However, on June 2, 2017,
Jamison met with a nurse practitioner, presumably NP Wurie, and informed her that he had
celiac disease. Although NP Wurie provided Jamison with a bland diet, she did not take any
action with respect to his assertion that he had celiac disease, except to chide him about

providing an accurate medical history. NP Wurie fails to address this evidence and explain why

27
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 28 of 45 PagelD# 2624

such action, or lack of action, on her part does not demonstrate deliberate indifference. See
Jamison v. Clarke, No. 7:18-CV—00504, 2021 WL 969201, at *10-12 (W.D. Va. Mar. 15, 2021)
(denying defendant’s summary judgment where the record supported an inference that medical
provider acted with deliberate indifference to Jamison’s celiac disease.) Accordingly, Nurse
Wurie’s Motion for Summary Judgment with respect to Claims Seven (b) and Seven (c) will be
DENIED.”

In Claim Nine (a), Jamison contends that Dr. Kassa acted with deliberate indifference
when she failed to obtain Jamison’s pre-incarceration medical records. In Claim Nine (c),
Jamison contends that Dr. Kassa acted with deliberate indifference when she failed to provide
appropriate treatment for Jamison’s celiac disease and prescribed medications that were
incompatible with Jamison’s celiac disease. The evidence, however, fails to demonstrate that Dr.
Kassa acted with deliberate indifference. Dr. Kassa had no inkling that Jamison had celiac
disease until March of 2018. During the multiple times that Dr. Kassa saw Jamison, “including
times that he had gastro-intestinal complaints, he did not discuss with [Dr. Kassa] any alleged
prior history of celiac disease or that he needed or wanted to avoid gluten, until March 2018.”
(Kassa Decl. ] 8.) Dr. Kassa then promptly requested Jamison’s permission to obtain his prior
medical records that contained a celiac disease diagnosis or testing that confirmed that he had
celiac disease. Thereafter, Dr. Kassa received Jamison’s records from Valley Health Berkeley
Family Medicine, which confirmed Jamison’s celiac disease diagnosis. In light of this evidence,
the record establishes that Dr. Kassa responded reasonably when she eventually learned that

Jamison might have celiac disease. Furthermore, the record fails to demonstrate that Dr. Kassa

prescribed medications that were incompatible with celiac disease or that she prescribed any

 

20 NP Wurie has not sought summary judgment with respect to Claim Seven (d).

28
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 29 of 45 PagelD# 2625

medication that posed a substantial risk of serious harm to Jamison’s health. Lastly, Jamison
fails to demonstrate that Dr. Kassa was somehow deliberately indifferent by failing to discern
before March of 2018 that Jamison had celiac disease. Johnson, 145 F.3d at 168 (“A missed
diagnosis . . . does not automatically translate into deliberate indifference.”). Accordingly,
Claims Nine (a) and Nine (c) will be DISMISSED.
3. Failure to Refer Jamison to an Outside Specialist

In Claim Nine (b), Jamison contends that Dr. Kassa acted with deliberate indifference by
failing to refer him to an outside specialist to treat his scalp issues, gastrointestinal issues, and his
pain. Jamison received extensive medical care in conjunction with each of these issues. Jamison
received regular care for his dermatitis and scalp infection from Dr. Kassa and other medical
providers. Specifically, as noted in her Supplemental Declaration, Dr. Kassa saw Jamison

on this issue often and prescribed additional antibiotics when the infection

resurfaced or did not appear to be controlled well by other antibiotics. [Jamison’s]

infection was cultured several times to determine the source of the infection which

was primarily staphylococcus aureus (staph). Sensitivity tests were ordered to

determine which antibiotics would work best, and [Jamison’s] results showed the

infection would be susceptible to all tested antibiotics.
(Kassa II Decl. { 11.) Dr. Kassa concluded that Jamison’s scalp “infection did not require
referral to an outside provider because, although recurrent, the infection was controlled with
antibiotics and the source was known.” (/d.) Given this record, Jamison fails to demonstrate
that Dr. Kassa’s failure to refer him to a specialist for his scalp infection amounted to deliberate
indifference. See Self v. Crum, 439 F.3d 1227, 1232 (10th Cir. 2006) (“Matters that traditionally
fall within the scope of medical judgment are such decisions as whether to consult a specialist or

undertake additional medical testing.” (citing Ledoux v. Davies, 961 F.2d 1536, 1537 (10th Cir.

1992))).

29
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 30 of 45 PagelD# 2626

Next, Jamison contends that Dr. Kassa acted with deliberate indifference by failing to
refer him to a specialist for his gastrointestinal issues. Jamison was seen regularly by Dr. Kassa
and other providers for his gastrointestinal issues. When Jamison suggested that his abdominal
pain was caused by a hernia, he was referred for an ultrasound, which revealed that he did not
have a hernia. Additionally, Dr. Kassa prescribed medication to treat Jamison’s gastrointestinal
complaints including Zantac, Pepto Bismol, and loperamide. The record reflects that the worst
of Jamison’s gastrointestinal complaints appeared to resolve themselves following his ingestion
of these medications. Jamison fails to demonstrate that Dr. Kassa’s decision not to refer him to a
specialist for his gastrointestinal issues amounted to deliberate indifference.

Finally, Jamison contends that Dr. Kassa acted with deliberate indifference by failing to
refer Jamison to a specialist for Jamison’s complaints of pain. The record reflects that Jamison
informed Dr. Kassa “that he experienced neuropathic pain related to lumbar fusion surgery and
experienced pain in his ankles second to fracture.” (Kassa II Decl. § 10.) In response, Jamison
“was prescribed pain medication almost continuously from November 4, 2016, to his discharge
in March of 2018, with only a few brief lapses in prescriptions. When [Jamison] brought the

lapsed prescriptions to [Dr. Kassa’s] attention, [Dr. Kassa] reordered pain medication.” (/d.)*!

 

*! Jamison was prescribed the following pain medications for the following dates:

Acetaminophen 1000 mg, twice daily: November 4, 2016, through November 17,
2016; November 21, 2016, through November 26, 2016; March 2, 2017, through
March 7, 2017; April 28, 2017, through May 12, 2017; June 2, 2017, through July
2, 2017; September 15, 2017, through September 20, 2017; January 20, 2018,
through March 15, 2018

Acetaminophen 300 mg, twice daily: November 22, 2016, through December 22,
2016; August 28, 2017, through September 4, 2017; September 21, 2017, through
November 5, 2017; March 16, 2018, through April 30, 2018

Acetaminophen 300 mg, STAT: July 3, 2017, through July 4, 2017

30
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 31 of 45 PagelD# 2627

She concludes that the source of Jamison’s “chronic pain was already known and did not require
referral to an outside provider.” (/d.)

“It would be nice if after appropriate medical attention pain would immediately cease, its
purpose fulfilled; but life is not so accommodating. Those recovering from even the best
treatment can experience pain.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996). The Eighth
Amendment does not require “prison doctors to keep an inmate pain-free in the aftermath of
proper medical treatment.” Jd. So long as medical staff respond reasonably to an inmate’s
complaints of pain, the inmate’s Eighth Amendment rights are not violated. See Brown, 240
F.3d at 389-90, Because the reasonableness of any such response usually calls for a medical
judgment, “[w]hether and how pain associated with medical treatment should be mitigated is for
doctors to decide free from judicial interference, except in the most extreme situations.” Snipes,
95 F.3d at 592; Gobert v. Caldwell, 463 F.3d 339, 346 (Sth Cir. 2006) (“T]he decision whether
to provide additional treatment ‘is a classic example of a matter for medical judgment.’” (quoting
Domino v. Tex. Dep't of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001) (internal quotation
marks omitted))). Once again, Jamison fails to demonstrate that Dr. Kassa acted with deliberate

indifference by failing to refer him to a specialist to address his complaints of pain. See Self, 439

 

Gabapentin 300 mg, twice daily: December 28, 2016, through April 27, 2017;
May 1, 2017, through August 30, 2017; November 28, 2017, through March 28
2018

3

Ibuprofen 600 mg, twice daily: December 21, 2016, through December 26, 2016;
December 31, 2016, through January 5, 2017; July 2, 2017, through July 9, 2017
Ibuprofen 400 mg, twice daily: November 22, 2016, through December 22, 2016

(Kassa IT Decl. 4 13.)

31
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 32 of 45 PagelD# 2628

F.3d at 1232 (citing Ledoux, 961 F.2d at 1537). Accordingly, Claim Nine (b) will be
DISMISSED.

B. Alleged Indifference to the Lack of Adequate Medical Care

In Claim One (a) and Claim Two (a), Jamison contends that Sheriff Kincaid and CDO
Sites were deliberately indifferent to the inadequate medical care that was provided to Jamison
by their subordinates. In Claim Three, Jamison contends that Lt. Rejeili violated his rights in
November of 2017 when he relied upon “the word of the medical department” that Jamison’s
problems with his medical care were resolved, (Compl. 12), and otherwise failed to ensure that
Jamison received appropriate medical care, (id.).

In his Complaint, Jamison alleged that he sent correspondence to Sheriff Kincaid and
CDO Sites on February 8, 2018 informing them of the inadequate medical care he was receiving.
Both Kincaid and Sites deny any knowledge of receiving such a letter or other correspondence
from Jamison. Jamison has not directed the Court to a copy of the February 8, 2018 letter or any
admissible evidence indicating that Kincaid or Sites received that letter or any other
correspondence regarding his medical care.

Furthermore, Jamison has not produced any specific evidence regarding the content of his
communications with Lt. Rejeili that would alert Lt. Rejeili that he could not rely upon the
assurances of medical staff regarding Jamison’s medical care. It is well-established that:

If a prisoner is under the care of medical experts . . . , a nonmedical prison official

will generally be justified in believing that the prisoner is in capable hands. This

follows naturally from the division of labor within a prison. Inmate health and

safety is promoted by dividing responsibility for various aspects of inmate life

among guards, administrators, physicians, and so on. Holding a non-medical prison

official liable in a case where a prisoner was under a physician’s care would strain
this division of labor.

32
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 33 of 45 PagelD# 2629

Tko, 535 F.3d at 242 (quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)). Jamison has
not produced any evidence from which a reasonable finder of fact could conclude that Sheriff
Kincaid, CDO Sites, or Lt. Rejeili acted with deliberate indifference to Jamison’s medical care.
Accordingly, Claims One (a), Two (a), and Three will be DISMISSED.

C. Alleged Indifference Regarding the Correct Diet for Jamison

In Claim Four (a), Jamison contends that Lt. Messier, who oversaw the kitchen, “was
deliberately indifferent to Jamison’s medical need of a medical diet.” (Compl. 14.) Upon his
initial incarceration in the ADC, Jamison had a Medical Diet Order reflecting that he was allergic
to strawberries and poultry. (ECF No. 64-4, at 1.) On June 2, 2017, after Jamison requested a
bland diet, he was issued a kitchen order for the same. (Kassa II Decl. 4 31.) On or about
August 15, 2017, Jamison submitted an inmate request wherein he complained that his bland diet
tray was fairly repetitive and asked if he could “get a salad and a des[s]ert cake with [his] tray.”
(ECF No. 64-5, at 1.) Lt. Messier responded that the kitchen would try to change up the foods
and that he would pass Jamison’s request along to the kitchen supervisors. (/d.)

In his final months at the ADC, Jamison submitted a growing number of complaints and
requests regarding the food provided by the kitchen. On or about December 13, 2017, Jamison
complained that his prescription of a bland diet was wrong and that he was not receiving as much
food as the other inmates. (ECF No. 76-1, at 34.) Lt. Messier responded that Jamison needed to
“write medical to get off bland diet” and that his “complaint was passed on to kitchen staff.”

(id.)
On or about January 18, 2018, Jamison submitted an inmate request wherein he asked

“why am I not receiving a proper diet?” (/d. at 38.) Jamison also complained that he was

 

?? Defendants note that a request for a dessert cake is not consistent with an individual
who is seeking to avoid gluten.

33
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 34 of 45 PagelD# 2630

receiving less food than that on the regular meal trays. (Jd.) Lt. Messier notified the kitchen
staff of Jamison’s complaint. (/d.)

On or about January 23, 2018, Lt. Messier received an inmate request from Jamison
wherein Jamison wrote:

Is there a supervisor I may talk to because obviously whoever returns these
requests does not properly pass information along and follow up to make sure things
are carried out!! Again for the 5" time! I am tired of receiving the wrong diet tray.
The food is making me and has made me sick. Can I please receive the right diet
and can I please receive the proper amounts, equal to (NOT LESS THAN) the

regular trays. This has become a ridiculous matter to a simple problem. | am tired
of being sick and tired of being hungry.

(ECF No. 35-4, at 87.) In an effort to ascertain the exact nature of Jamison’s complaint, Lt.
Messier responded, “Please be more specific. Your diet is bland, no dairy, no chicken.” (/d.)
On or about February 18, 2018, Jamison submitted an inmate request that stated, in
pertinent part:
Yesterday at supper I received a chicken patty for supper.... This happens all of
the time. Like all of the meat here, I cannot eat because it has chicken in it. I will
say it again, the kitchen has NO supervision! I constantly have less on my tray
because the kitchen ignores my diet.

(ECF No. 76-1, at 31.) On February 21, 2018, Lt. Messier responded:

Inmate Jamison,
Use this request form to help solve the issue. Show it to the post deputy.

Post Deputy,
Please call the kitchen for a new tray for inmate Jamison if any of the

following items are on it: chicken, dairy, or spiced food. If the kitchen staff
refuses, I need a name from the kitchen.

Id.)
On March 3, 2018, Jamison submitted another inmate request form wherein he stated:

Here we are again. Today, Saturday 3, Mar. 18, I was given a completely
different diet. ... Also on the tray was a hard boiled egg. The deputy sent the tray

34
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 35 of 45 PagelD# 2631

back. I got the same thing including an egg. I guess sending trays back does not
even work.

(/d. at 26.) Lt. Messier responded that: “Your diet does not exclude eggs. Bland, no dairy, no
chicken, write medical if you do not want eggs.” (/d.)

Jamison apparently obtained further clarification from the medical department regarding
eggs because on or about March 9, 2018, Jamison submitted another inmate request stating:

I am writing yet again. The issue with my trays is still the same. Eggs and

the patty are still being brought to me. When they are sent back they do not

substitute it with anything, only remove the patty or eggs. This happens on top of

a tray that is already less than a regular tray.... This has gone on for way too

long.”

(/d. at 28.) Lt. Messier acknowledged that “[t]he eggs and meat should have been replaced,” and
encouraged Jamison to continue to ask “the post deputy for help.” (/d.)

On March 16, 2018, Jamison submitted an inmate request wherein he asked what the
ingredients were in the “Dinner Loaf Patty.” (/d. at 32.) Jamison stated that he was pretty sure
the patty was made of chicken. (/d.) Jamison also noted that he continued to receive less food
on his tray than on the regular trays. (/d.) Lt. Messier responded that the kitchen supervisor
informed him that the patties were made of beef. (Jd.)?

The vast majority of Jamison’s interactions with Lt. Messier regarding his diet occurred

after Jamison had been convicted on September 25, 2017. Therefore, to survive summary

judgment, Jamison must demonstrate that he was subjected to cruel and unusual punishment.24

 

*3 Jamison submitted a label for the “Precooked Dinner Loaf Patty,” which he asserts
reflect that the patty is made from mechanically separated chicken. (ECF No. 76-1, at 23.)

*4 Under the objective prong for an Eighth Amendment claim challenging conditions of
confinement, the inmate must allege that the deprivation complained of was extreme and
amounted to more than the “routine discomfort” that is “part of the penalty that criminal
offenders pay for their offenses against society.” Strickler v. Waters, 989 F.2d 1375, 1380 n.3
(4th Cir, 1993) (quoting Hudson, 503 U.S. at 9). The resulting harm to the inmate is particularly
pertinent in assessing whether the inmate has alleged whether a condition was sufficiently

35
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 36 of 45 PagelD# 2632

To the extent that Jamison contends that Lt. Messier was deliberately indifferent to his need for a
gluten-free diet because of his celiac disease, Jamison fails to demonstrate that he alerted Lt.
Messier to this fact, much less that any medical professional directed that Jamison be provided
with a gluten-free diet. Accordingly, Jamison fails to demonstrate that Lt. Messier acted with
deliberate indifference to Jamison’s need for a gluten-free diet.

Jamison also had dietary orders for a bland diet, a poultry-free diet, and a non-dairy diet.
Lt. Messier, however, did not act with indifference to Jamison’s dietary restrictions. Instead,
when Jamison complained that the food he was served was incompatible with these restrictions,
Lt. Messier investigated Jamison’s complaints to ensure that Jamison was receiving a proper diet
and provided Jamison with a written directive to the jail official on duty to ensure that he or she
assisted Jamison in receiving a proper diet. Lt. Messier’s reasonable responses to Jamison’s
complaints foreclose a finding that Lt. Messier acted with deliberate indifference. See Brown,
240 F.3d at 389-90. Accordingly, Claim Four (a) will be DISMISSED.

In Claim Ten, Jamison contends that Deputy Plazyk acted with deliberate indifference
because he refused “to exchange Jamison’s [meal] trays even when [he] knew the food was
wrong.” (Compl. 21.) In response, Defendants direct the Court to one of Jamison’s inmate
requests from May of 2017 wherein he acknowledged that Deputy Plazyk “called the kitchen
numerous times.” (ECF No. 64-8, at 2.) Jamison, however, remained incarcerated in the ADC

for roughly ten months after he made this statement. The record reflects that during that time he

 

extreme to constitute an unconstitutional infliction of punishment. /d. at 1381. “Ifa prisoner has
not suffered serious or significant physical or mental injury as a result of the challenged
condition, he simply has not been subjected to cruel and unusual punishment within the meaning
of the [Eighth] Amendment.” /d. at 1381. To the extent Jamison suggests that Lt. Messier failed
to ensure that Jamison received the same amount of food as other inmates, Jamison fails to
demonstrate that he sustained a significant physical or mental injury because of a lack of
adequate food.

36
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 37 of 45 PagelD# 2633

continued to experience difficulty obtaining a proper meal tray from the kitchen. Defendant
Plazyk fails to explain, much less demonstrate, why Jamison’s May 2017 statement forecloses
Jamison’s Eighth and Fourteenth Amendment claims against him. The Motion for Summary

Judgment with respect to Claim Ten will be DENIED.

D. Alleged Indifference to the ADC’s Barber’s Lack of Hygiene

In Claim Four (b), Jamison contends Lt. Messier was deliberately indifferent to the fact
that the barber was not “conducting herself in a hygienic and professional manner.” (Compl.
15.) The record reflects that on May 1, 2017, Jamison submitted an inmate request wherein he

stated:

Recently I received a haircut on April 17. I was charged the standard fee of $9.00.
As a result of this haircut and due to unsanitary conditions by the barber I got a
really bad rash. This resulted in me having to go to sick call ($10.00) to get
medication (cream) ($5.00) to get this taken care of. As a result, I was seen 2X for
this and charged a total of $25.00 for medical due to the fact this was a direct result
of getting a hair[cut]. I feel I should not have been charged the $25.00 for medical
(or/and) the fee for the haircut should be refunded to my account. Can you please
advise and help me with this matter? $34.00 is not a lot of money, but in here is a
lot. Thank you so much for your time on this matter.

(ECF No. 76-1, at 24.) On May 8, 2017, Lt. Messier responded, “Your rash may not have been
caused by the barber.” (/d.)

On August 7, 2017, Jamison submitted another inmate request related to the barber. (Id.
at 40; ECF No. 64-10, at 1.) In that request, Jamison stated that he had just gotten his haircut
again and he again had broken out in a rash. (ECF No. 76-1, at 40.) Jamison asserted the rash
was attributable to the fact that the barber is “so unclean.” (/d.) Jamison asked to be reimbursed

$58.00 for the haircuts and medical expenses. (/d.) On August 14, 2017, Lt. Messier denied

Jamison’s request. (/d.)

37
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 38 of 45 PagelD# 2634

Thereafter, as reflected in above, supra Part III.F, Jamison received medical care in
conjunction with his scalp infection. On October 26, 2017, Dr. Conner, a physician from outside
of the ADC, who was seeing Jamison in conjunction with Jamison’s infection and psoriasis, sent
an e-mail to Dr. Kassa. (ECF No. 64-10, at 1.) Dr. Conner stated in his e-mail that Jamison
claims that “sanitation issues within the barber shop, in the ADC, [are] the cause for his
infections.” (/d.) This e-mail prompted Lt. Messier to investigate Jamison’s complaints about
sanitation issues in the barber shop. (/d.)

Lt. Messier then interviewed Jamison, the barber, and the medical staff at the ADC. Ud.
at 2-3.) Jamison stated that the barber nicked his eyebrow during his April 17, 2017 haircut and
the cut then became infected. (/d. at 2.) Jamison told Lt. Messier “that the barber does not clean
her equipment.” (/d.)

The barber informed Lt. Messier that she did not nick Jamison’s eyebrow. (/d.) The
barber then demonstrated to Lt. Messier the procedures she utilizes “for cleaning the equipment
after each haircut she performs and uses the disinfectant provided by the Sheriff’s Office.” Ud.)
Nurse Yanet informed Lt. Messier that Jamison

came to the ADC from another jail and that he had an existing problem with

psoriasis. She stated that the medical staff treat him daily for his psoriasis condition

and that the haircuts could be a factor in his flare ups, according to the doctor. He

has had constant battle to control the problem since coming to the ADC on Nov. 2,

2016. She further stated that the doctor believes that the cause could from other

issues in the jail such as the soap he uses to wash his head.

(/d. at 3.) Nurse Yanet further stated “that Inmate Jamison is the only inmate that she knows of to
complain that psoriasis flare ups are caused by haircuts he receives.” (Jd)

Jamison fails to direct the Court to admissible evidence that reflects the barber was

engaging in unsanitary conduct. When Lt. Messier investigated Jamison’s allegation that the

barber was acting in unsanitary manner, the barber demonstrated to him that she conducted

38
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 39 of 45 PagelD# 2635

herself in a sanitary manner. Additionally, the medical department provided further assurance to
Lt. Messier that Jamison’s scalp issues were attributable to Jamison’s preexisting psoriasis,
rather than unhygienic practices by the barber. Jamison fails to demonstrate that the barber at the
ADC was engaging in conduct that posed a substantial risk of serious harm to inmates at the
ADC, much less that Lt. Messier acted with deliberate indifference. Accordingly, Claim Four
(b) will be DISMISSED.

E. Refusal to Provide a Grievance

In Claim Eight, Jamison contends that Lt. Aughaven violated his rights under the First
Amendment by refusing to provide Jamison a grievance form for many months. (Compl. 18.) It
is clear that “inmates have no constitutional entitlement or due process interest in access to a
grievance procedure.” Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 541 (4th Cir. 201 7); Adams
v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“[T]he Constitution creates no entitlement to grievance
procedures or access to any [grievance] procedure voluntarily established by a state.”).
Therefore, the failure to provide Jamison prompt access to a grievance form does not violate the
First Amendment. Accordingly, Claim Eight will be DISMISSED.

F. Confinement in a Cell Without a Bed or Toilet

In Claims One (b) and Two (b), Jamison contends that Sheriff Kincaid and CDO Sites
were deliberately indifferent to the fact that Jamison had to sleep on the floor of his cell.
Although he did not have a bed, Jamison did have a mattress for sleeping on the floor.
Additionally, when not sleeping, Jamison had access to a day room. Furthermore, Jamison does
not specify for how long he was required to use a mattress to sleep on the floor of his cell. It
must be remembered that, “[c]orrectional officials are not required to provide comfortable jails,

even for pretrial detainees.” Tesch v. Cty. of Green Lake, 157 F.3d 465, 476 (7th Cir. 1998).

39
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 40 of 45 PagelD# 2636

The short-term limitation of various freedoms and privileges “are simply part of the general level
of discomfort anyone can expect to experience while in custody.” /d. Jamison fails to
demonstrate that sleeping on the floor on a mattress posed a substantial risk of harm to his person
or violated the Eighth or Fourteenth Amendment. See id. (concluding that requiring a detainee
“to wear the same clothes, or receive beverages only with meals, or sleep on his mattress on the
floor for less than two full days {does not] rise[] to the level of severity necessary to state a
constitutional violation” (citing Bell, 441 U.S. at 534); Ellis v. Pierce Cty., Ga., 415 F. App’x
215, 218 (11th Cir. 2011) (observing that “being required to sleep on a mat is ‘not necessarily a
constitutional violation’” (quoting Hamm v. DeKalb Cty., 774 F.2d 1567, 1575 (11th Cir.
1985))); Putney v. Likin, 656 F. App’x 632, 642 (4th Cir. 2016) (Niemeyer, J., concurring in part,
dissenting in part, and concurring in the judgment) (“Putney has so far failed to explain how the
denial of a mattress was anything more than a discomfort, and the Constitution, of course, does
not afford him the right to a “comfortable” prison... .”). But see, Lyons v. Powell, 838 F.2d 28,
31 (1st Cir. 1988) (concluding that pretrial detainee stated a viable claim where he was required
to use a floor mattress for a 27-day period where he was confined to his cell for 22-23 hours per
day). Accordingly, Claims One (b) and Two (b) will be DISMISSED.

In Claims One (c) and Two (c), Jamison also contends that Sheriff Kincaid and CDO
Sites were deliberately indifferent to the fact that he was placed in a cell without a toilet. The
record reflects that the majority of cells at the ADC contain running water and toilets.
Nevertheless, the ADC contains an “old side.” (Hinzman Aff. 93.) The B Floor on the old side
of the ADC contained “5 cell dorms with a common area, 2 toilets, and 1 shower. The individual
cells had no toilets or running water. During counts and overnight [the inmates were] locked in

[their] cells.” (/d. 4.) In order to use the bathroom when locked in their cells, inmates had to

40
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 41 of 45 PagelD# 2637

use to a call button to alert the deputy to unlock the cell door. (/d.) Jamison has not introduced
evidence that reflects that jail officials ignored his requests to use the bathroom during the
limited time that he was locked in his cell.

“[C]ase law recognizes long-term deprivations of modern toilet facilities as potential
Eighth [and Fourteenth] Amendment violations.” White v. Knight, 710 F. App’x 260, 261 (7th
Cir. 2018); Bilal v. Geo Care, LLC, 981 F.3d 903, 916 (11th Cir. 2020) (“In short, we conclude
that refusing a single bathroom stop during a 600-mile road trip and requiring a civilly
committed person to sit in fecal matter for several hours fits squarely within the definition of
‘deprivation of basic sanitary conditions.””). However, the Constitution does not guarantee
unlimited access to a toilet for either convicted prisoners or pretrial detainees. White, 710 F.
App’x at 262 (rejecting inmate’s claim that prison officials violated the Eighth Amendment by
restricting toilet access to once every two hours during temporary lockdowns). Jamison has
failed to introduce evidence that demonstrates his limited access to a toilet at night and during
counts, while he was detained in the old side of the ADC, was sufficiently serious to amount to a
violation of rights under either the Eighth or Fourteenth Amendment. See Watson v. Graves,
No. 1:15ev1214, 2017 WL 4533103, at *5 (E.D. Va. Oct. 6, 2017) (“Temporary restrictions on
bathroom use, even ones lasting several hours, do not constitute the wanton infliction of pain or
exhibit deliberate indifference to a prisoner’s health or safety.” (quoting Rouse v. Caruso, 2011
WL 918327 (E.D. Mich. Feb. 18, 2011))), aff'd sub nom. Watson v. Wright, 712 F. App’x 328
(4th Cir. 2018); Peel v. Turner, No. 07cv0072, 2007 WL 4571114, at *4 (N.D. Okla. Dec. 27,

2007) (concluding that “[w]aiting to go to the bathroom for half an hour does not” violate the

Eighth Amendment). Accordingly, Claims One (c) and Two (c) will be DISMISSED.

4]
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 42 of 45 PagelD# 2638

G. “Snitch” Related Claims

In Claim Five, Jamison contends that Deputy Abel violated his rights under the Eighth
and Fourteenth Amendments when he told inmate Canavan that Jamison snitched on him for
stealing supplies from the classroom closet. (Compl. 15.) In Claim Six, Jamison contends that
Deputy Jones violated his rights under the Eighth and Fourteenth Amendments when he “gave
paperwork to inmate Cherney” that indicated Jamison was a snitch. (/d. at 16.) In Claim
Two (d), Jamison asserts that CDO Sites was deliberately indifferent to the fact that Jamison was
assaulted by other inmates after Deputy Abel called Jamison a snitch. (/d. a 11.) Jamison
predicates his claim against CDO Sites on the fact that CDO Sites ignored a February 8, 2018
letter Jamison sent to CDO Sites after the assault. (/d.)

Jamison, however, has failed to produce evidence to substantiate his contention that
Deputy Jones gave paperwork to inmate Cherney that indicates Jamison was a snitch. Moreover,
the record affirmatively reflects that Deputy Abel did not tell inmate Canavan that Jamison was a
snitch. Rather, after Jamison informed on inmate Canavan, Deputy Abel ensured that Jamison
was moved to a different cell block for his safety. Furthermore, CDO Sites denies receiving any
letter from Jamison regarding the assault. (Sites Decl. 43.) There is no evidence that Deputy
Abel, Deputy Jones, or CDO Sites acted with deliberate indifference to Jamison’s safety. See
Welty v. Meletis, No. 3:16cv659, 2019 WL 1575189, at *4 (E.D. Va. Apr. 11, 2019) (requiring
pretrial detainee to demonstrate that jail officials acted with deliberate indifference to the risk
that he would be assaulted by his fellow inmates). Accordingly, Claims Two (d), Five, and Six

will be DISMISSED.

42
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 43 of 45 PagelD# 2639

V. Outstanding Motions

Jamison has moved to hold Defendants and their counsel in contempt of court. (ECF
Nos. 72, 102.) Jamison contends that the Defendants and their counsel submitted intentionally
false statements to the Court. Although the parties dispute some facts, such as the availability of
toilets in all holding cells at the ADC, Jamison fails to demonstrate Defendants committed
perjury or that their counsel submitted intentionally false or misleading information to the Court.
Accordingly, Jamison’s Motions to Hold Defendants and Their Counsel in Contempt of Court
(ECF Nos. 72, 102) will be DENIED WITHOUT PREJUDICE.

Defendants have moved to stay discovery pending the resolution of the defense of
qualified immunity raised in the Motion for Summary Judgment. (ECF Nos. 94, 96.) The
defense of qualified immunity “exists to ‘give government officials a right, not merely to avoid
‘standing trial,’ but also to avoid the burdens of ‘such pretrial matters as discovery.’” Jenkins v.
Medford, 119 F.3d 1156, 1159 (4th Cir. 1997) (citation omitted). Thus, a defendant raising a
qualified immunity defense is often entitled to a stay of discovery until the defense is resolved.
Lescs v. Martinsburg Police Dep’t, 138 F. App’x 562, 564 (4th Cir. 2005) (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 817-18 (1982)); see DiMeglio v. Haines, 45 F.3d 790, 795 (4th Cir.
1995) (observing that “where there is a material dispute over what the defendant did . . . it may

be that the qualified immunity question cannot be resolved without discovery”).2> Nevertheless,

 

*5 Federal Rule of Civil Procedure 56(d) provides that, “[i]f a nonmovant shows by
affidavit or declaration that, for specified reasons, it cannot present facts essential to justify its
opposition, the court may” deny the motion for summary judgment or issue any other appropriate
order. Fed. R. Civ. P. 56(d). “The purpose of the affidavit is to ensure that the nonmoving party
is invoking the protections of Rule 56[d] in good faith and to afford the trial court the showing
necessary to assess the merit of a party’s opposition.” Harrods Ltd. v. Sixty Internet Domain
Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting First Chicago Int’l v. United Exch. Co., 836
F.2d 1375, 1380 (D.C. Cir. 1988)). Thus, requests for relief under Rule 56(d) “should be denied
... “if the additional evidence sought for discovery would not have by itself created a genuine
issue of material fact sufficient to defeat summary judgment.’” Works v. Colvin, 519 F. App’x

43
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 44 of 45 PagelD# 2640

the Court has now resolved the Motion for Summary Judgment without the necessity of
addressing Defendants’ defense of qualified immunity. Accordingly, the Motions to Stay
Discovery (ECF Nos. 94, 96) will be DENIED AS MOOT. Jamison may now pursue discovery
with respect the remaining defendants on the claims remaining before the Court. Jamison’s
outstanding request for the production of documents (ECF No. 88) will be DENIED WITHOUT
PREJUDICE, as it is not specifically tied to the remaining claims.
VI. Conclusion

The Motion for Summary Judgment (ECF No. 62) will be GRANTED IN PART and
DENIED IN PART. Claims One (a) through One (c), Two (a) through Two (d), Three, Four (a)
and Four (b), Five, Six, Seven (a), Eight, and, Nine (a) through Nine (c) will be DISMISSED.
Jamison’s Motion to Hold Defendants and Their Counsel in Contempt of Court (ECF Nos. 72,
102) will be DENIED. The Motions to Stay Discovery (ECF Nos. 94, 96) will be DENIED AS
MOOT. Jamison’s outstanding request for the production of documents (ECF No. 88) will be
DENIED WITHOUT PREJUDICE. The remaining Defendants will be DIRECTED to FILE an
answer to Claims Seven (b), Seven (c), Seven (d), and Ten within fourteen (14) days of the date

of entry hereof.

 

176, 182 (4th Cir. 2013) (quoting Jngle v. Yelton, 439 F.3d 191, 195 (4th Cir. 2006)). Jamison
has not filed a Rule 56(d) affidavit or an equivalent, specific statement reflecting why any
discovery he desires could defeat the Defendants’ Motion for Summary Judgment.

44
Case 1:21-cv-01062-RDA-IDD Document 114 Filed 09/15/21 Page 45 of 45 PagelD# 2641

The remaining portion of this civil action will be TRANSFERRED to the Alexandria
Division of the United States District Court for the Eastern District of Virginia. See E.D. Va.
Loc. Civ. R. 3(B)(4); see, e.g., Allen v. Ulep, 1:19¢v1477, ECF No. 46 (E.D. Va. Aug. 24, 2021)
(transferring case to a different division within the Eastern District of Virginia based on the
location of witnesses and events).7°

An appropriate Order will accompany this Memorandum Opinion.

M. Hannal
United States*District Judge
Date: f= (Sa ]
nd, i

Richmond, Virginia

 

°6 The events in this action occurred in Fairfax County, which is located in the Alexandria
Division. E.D. Va. Local Civ. R. 3(B).

45
